       Case 1:18-cv-00156-DAK-CMR Document 36 Filed 07/02/19 Page 1 of 5



BLAKE G. HALL, ESQ. (Admitted pro hac vice)
SAM L. ANGELL, ESQ. (Admitted pro hac vice)
HALL ANGELL & ASSOCIATES, LLP
1075 S Utah Avenue, Suite 150
Idaho Falls, Idaho 83402
Telephone (208) 522-3003
Fax (208) 621-3008
ISB Nos. 2434 and 7012
bgh@hasattorneys.com
sla@hasattorneys.com

Stephen F. Noel, Esq.
SMITH KNOWLES PC
2225 Washington Blvd, Ste 200
Ogden, UT 84401
Email: snoel@smithknowles.com

Attorneys for Defendants Oneida County, Oneida County Sheriff’s Office, Sheriff Jeff Semrad,
and Detective Patsy Sherman

                          UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, NORTHERN DIVISION

  NEHEMIAH MCFARLIN and                          Case No. 1:18-cv-00156-DAK-CMR
  ATOATASI FOX,
                                                 MEMORANDUM IN OPPOSITION TO
                        Plaintiffs,              PLAINTIFF’S MOTION FOR LEAVE
                                                 TO AMEND COMPLAINT
  v.

  BOX ELDER COUNTY; BOX ELDER
  COUNTY SHERIFF’S OFFICE; ADAM
  WALKER, individually; JUSTIN ZILLES,
  individually; STEVEN BERRY,
  individually; Z. MOORE, individually;
  SHANE NEBEKER, individually; L.
  MAUGHAN, individually; ONEIDA
  COUNTY; ONEIDA COUNTY
  SHERIFF’S OFFICE; SHERIFF JEFF
  SEMRAD, individually; DETECTIVE
  PATSY SHERMAN, individually; and
  JOHN and JANE DOES I-X, individually,

                        Defendants.

MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT - 1
       Case 1:18-cv-00156-DAK-CMR Document 36 Filed 07/02/19 Page 2 of 5



        COME NOW Defendants Oneida County, Oneida County Sheriff’s Office, Sheriff Jeff

Semrad and Detective Patsy Sherman (hereinafter the “Oneida County defendants”), by and

through counsel of record, and hereby submit their Memorandum in Opposition to Plaintiff’s

Motion for Leave to Amend Complaint.

                                             ARGUMENT

I.      MCFARLIN’S MOTION SHOULD BE DENIED AS PERTAINING TO ONEIDA
        COUNTY DEFENDANTS BECAUSE AMENDMENT WOULD BE FUTILE.

        As pertaining to the Oneida County defendants, McFarlin should not be granted leave to

amend his complaint because the proposed amendment would be futile. McFarlin has submitted

his proposed amended complaint identifying proposed changes. (Dkt. 33-1.) In their reply

memorandum in support of their motion for judgment on the pleadings, the Oneida County

defendants analyzed McFarlin’s new proposed facts and allegations, and they still fail to state

any plausible claims against Oneida County defendants. 1 While it is true that Rule 15(a) of the

Federal Rules of Civil Procedure provides that leave to amend a party's complaint “shall be

freely given when justice so requires,” there remains a clear limitation to this principle: “the

district court may dismiss without granting leave to amend when it would be futile to allow the

plaintiff an opportunity to amend his complaint.” Brereton v. Bountiful City Corp., 434 F.3d

1213, 1219 (10th Cir. 2006) (citing Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991)).

        A dismissal with prejudice is appropriate where a complaint fails to state a claim under

Rule 12(b)(6) and granting leave to amend would be futile. Grossman v. Novell, Inc., 120 F.3d

1112, 1126 (10th Cir.1997). “A proposed amendment is futile if the complaint, as amended,



1 Oneida County defendants incorporate by reference their Reply Memorandum in Support of Motion for Judgment
on the Pleadings as if fully set forth herein.

MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT - 2
      Case 1:18-cv-00156-DAK-CMR Document 36 Filed 07/02/19 Page 3 of 5



would be subject to dismissal.” Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir.2007)

(quoting Lind v. Aetna Health, Inc., 466 F.3d 1195, 1199 (10th Cir.2006)). “When a proposed

amendment would be futile, there is no need to prolong the litigation by permitting further

amendment.” Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009).

       In this case, McFarlin’s proposed amended complaint fails to state plausible claims

against the Oneida County defendants. McFarlin asserts five claims in his proposed amended

complaint: (1) unlawful arrest; (2) unreasonable search and seizure of his vehicle; (3) excessive

force; (4) racial profiling; and (5) use of an unduly suggestive photo array. McFarlin has not

alleged sufficient facts to show that the Oneida County defendants could plausibly be held liable

on any of his claims. First, McFarlin’s factual allegations affirmatively show none of the Oneida

County defendants were present at the time of McFarlin’s arrest and when excessive force is

alleged to have been used. Second, McFarlin has not alleged that the Oneida County defendants

searched and/or seized his vehicle. Third, because Oneida County defendants were not present at

the time of McFarlin’s arrest, they could not have racially profiled McFarlin. Lastly, McFarlin

cannot state a plausible claim regarding the use of a suggestive photo array because he simply

does not have a constitutional right to be free from such photo array.

       As set forth fully in the Oneida County defendants’ Reply Memorandum in Support of

Motion for Judgment on the Pleadings, McFarlin’s naked assertions that Oneida County

defendants “actively participated in continuing Plaintiffs arrest” cannot survive a motion for

judgment on the pleadings when no facts are alleged to support such an assertion. A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders “naked

assertion[s]” devoid of “further factual enhancement.” Id. at 557. McFarlin’s assertions against

MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT - 3
      Case 1:18-cv-00156-DAK-CMR Document 36 Filed 07/02/19 Page 4 of 5



Oneida County defendants are devoid of any factual enhancement to explain how the Oneida

County defendants were supposedly involved in McFarlin’s arrest, racial profiling, or the search

and seizure of his vehicle. Because McFarlin’s proposed amendment would be futile, there is no

need to prolong this litigation by allowing him to amend his complaint. Consequently, the Court

should deny McFarlin’s motion due to futility as pertaining to Oneida County defendants and

dismiss the Oneida County defendants from the case.

                                           CONCLUSION

       Based upon the foregoing, the Oneida County defendants respectfully request that this

Court deny Plaintiff’s Motion for Leave to Amend Complaint.

       Dated this 2nd day of July, 2019.

                                             HALL ANGELL & ASSOCIATES, LLP


                                             ___/S/ Blake G. Hall______________________
                                             BLAKE G. HALL, Attorneys for Defendants




                                             SMITH KNOWLES, P.C.

                                             _/s/ Stephen F. Noel_________________
                                             STEPHEN F. NOEL, Attorneys for Defendants




MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT - 4
      Case 1:18-cv-00156-DAK-CMR Document 36 Filed 07/02/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that I served a true copy of the foregoing document upon the following this
2nd day of July, 2019, by electronically filing with the Clerk of the Court using CM/ECF system
with a Notice of Electronic Filing to the following persons:

Daniel L. Steele, Esq.
Grant M. Sumsion, Esq.
SUMSION STEELE & CRANDALL
545 E University Parkway, Suite 220
Orem, UT 84097
Email: dan@sumsionsteele.com
Email: grant@sumsionsteele.com

Bron Rammell, Esq.
Admitted pro hac vice
MAY RAMMELL & THOMPSON
216 W Whitman
Pocatello, ID 83204
Email: bron@mrtlaw.net

R. Blake Hamilton, Esq.
Ashley M. Gregson, Esq.
DURHAM JONES &PINEGAR, P.C.
111 South Main Street, Suite 2400
Salt Lake City, UT 84111
Email: bhamilton@djplaw.com
Email: agregson@djplaw.com


                                             ___/S/_______________________________
                                             BLAKE G. HALL




MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT - 5
